Citation Nr: 1334814	
Decision Date: 10/31/13    Archive Date: 11/06/13

DOCKET NO.  10-09 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether severance of service connection for depression was proper.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had active service from May 1978 to May 1981.
      
These matters come before the Board of Veterans' Appeals (Board) on appeal from decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In an October 2010 decision, the RO proposed to sever service connection for depression, which had been service connected in a rating decision of July 2010.  In a decision of February 2011 the RO severed service connection for depression and denied entitlement to TDIU.  The Veteran appealed from the severance of service connection and the denial of TDIU, and perfected his appeals to the Board.

In addition to the matters currently on appeal, previously before the Board were issues relating to an initial rating for service-connected left arm scar following removal a cytoma, service connection and initial rating for gastroesophageal reflux disease (GERD), service connection for malignant neoplasm of the brain, and service connection for multiple lipoma of the chest and legs.  All of the forgoing have been fully adjudicated and there remain no questions of fact or law remaining to address.  Nonetheless, in a February 2013 Certification of Appeal, the RO listed the issues of "residual scar, removal cytoma LF forearm," and GERD as being ripe for consideration by the Board in addition to those issues listed above under the "Issues" section.  The Board has fully reviewed the entire procedural history of the Veteran's claims and finds that the only issues currently on appeal are, as listed, the propriety of the RO's severance of service connection for depression, and entitlement to TDIU.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system.  The documents within the system do not include any non-duplicative materials pertinent to the present appeals.

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

The establishment of service connection for depression was not clearly and unmistakably erroneous.


CONCLUSION OF LAW

The criteria to sever service connection for depression have not been met; service connection is restored.  38 U.S.C.A. §§ 1131, 5112, 5109A (West 2002); 38 C.F.R. §§ 3.102, 3.105(d) (2013).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  The Board is granting, in full, the benefit sought on appeal and VA has no further duty to notify or assist.


Severance of Service Connection for Depression

By rating decision in July 2010, service connection was established for depression, as secondary to the Veteran's service-connected residuals of cytoma removal from the left arm.  In granting the claim, the RO relied on a July 2009 VA examiner's opinion that it was more likely than not that depression was related to undergoing treatment for multiple cancerous tumors.  At the time, the Veteran was service-connected only for some, but not all, of his diagnosed history of cancer.  Specifically, claims of service connection for multiple lipoma and tumor removal from the chest and legs, as well as malignant neoplasm of the brain had been previously considered and denied.  

Service connection will be severed only where evidence establishes that the grant service connection itself was clearly and unmistakably erroneous (the burden of proof being upon the Government).  See 38 C.F.R. § 3.105(d) (2013); see also Stallworth v. Nicholson, 20 Vet. App. 482 (2006); Daniels v. Gober, 10 Vet. App. 474 (1997).  When severance of service connection is considered warranted, a rating proposing severance will be prepared setting forth all material facts and reasons.  The claimant will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained.  If additional evidence is not received within that period, final rating action will be taken.  38 U.S.C.A. §§ 5109A, 5112(b)(6) (West 2002); 38 C.F.R. § 3.105(d) (2013).  When VA seeks to sever service connection, the provisions of 38 C.F.R. § 3.105(d) impose the same burden of proof that is placed on a claimant who, pursuant to 38 C.F.R. § 3.105(a), seeks to have an unfavorable decision overturned, except that in making the determination of whether severance of service connection is proper, the review of the record is not limited to evidence that was before the RO at the time the original adjudication was made.  See 38 C.F.R. § 3.105(d); Baughmann v. Derwinski, 1 Vet. App. 563, 566 (1991); Stallworth, 20 Vet. App. at 488; Daniels, 10 Vet. App. at 480.

Initially, the Board finds that the RO complied with its notification obligations under 38 C.F.R. § 3.105(d).  When the RO proposed to sever service connection, the Veteran was advised of the action by an October 2010 letter, which also informed him that he could request a hearing within 30 days and submit evidence within 60 days of the proposed severance.  The RO then issued a rating decision severing service connection in February 2011, effective May 1, 2011.  Accordingly, the remaining issue is whether the severance was in accordance with the applicable law and regulations.

"Clear and unmistakable error" (CUE) is defined as a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40 (1993).  Even assuming the presence of error, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  See Fugo, 6 Vet. App. at 43-44 (citing Russell v. Principi, 3 Vet. App. 310, 313 (1992)).  The error must be undebatable and of the sort that, had it not been made, would have manifestly changed the outcome at the time it was made.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell, 3 Vet. App. at 313-14.

The Court of Appeals for Veterans Claims has offered a three-pronged test to determine whether clear and unmistakable error was present in a prior determination.  The criteria are: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions in effect at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based upon the record and law that existed a the time of the prior adjudication in question.  Grover v. West, 12 Vet. App. 109, 111-112 (1999); Russell v. Principi, 3 Vet. App. 310 (1992); Fugo, 6 Vet. App. at 43-44.

The same standards which are applied in a determination of CUE in a prior decision are applied to a determination of whether a decision granting service connection was clearly and unmistakably erroneous and warranting severance of service connection.  However, reviewable evidence in a severance claim is not limited to that which was before the RO in making its initial service connection award.  Daniels v. Gober, 10 Vet. App. 474, 480 (1997).

The evidence at the time of the July 2010 decision that granted service connection included the Veteran's service treatment records, as well as reports of VA examiners.  In statements, the Veteran contended that depression began in service and was secondary to ongoing diagnoses of cancer.  In this way, the Veteran claimed service connection on both direct and secondary bases.  

Service treatment records showed that in June 1979 the Veteran had been referred for psychiatric consultation based on what were perceived as stress-related symptoms due to his then-recent diagnosis and treatment for cancer of the left forearm.  As noted, this cancer was service-connected in a rating decision of November 1981.  The record also included a March 2003 VA treatment note indicating a history of depression, which at the time was stable, and a January 2006 notation from a VA primary care physician assessing depression.  A September 2007 VA treatment record reflected that PTSD screening was negative, but the Veteran endorsed "some depression."  

Records showed that non-service connected brain cancer had resulted in a seizure disorder which prevented the Veteran from driving, causing him to quit or lose his job as a professional truck driver.  A July 2009 report from a VA examiner concluded that the Veteran's diagnosed major depression was "more likely than not . . . related to having had multiple cancerous tumors and seizures which render him unable to drive."  In March 2010, the RO sought a clarifying opinion from the VA examiner regarding the cause of the Veteran's depression.  Specifically, an addendum opinion was sought to describe whether the Veteran's depression was related to the service-connected removal of cytoma from the left arm in addition to malignant neoplasm and lipoma/tumor removal for which service connection had not been established.  The examiner's response was that the Veteran's depression is "not as least likely as not to be due to service connected removal of cytoma from the left forearm."

Based on the foregoing, the RO granted service connection for depression in July 2010.  In the RO's decision, it was determined that there were no service treatment records showing a finding of depression during active service.  However, the RO noted that the July 2009 VA examiner had opined that depression was more likely than not related to having had multiple cancerous tumors, and thus service connection was established on a secondary basis.

On September 2010 VA examination, following the July 2010 decision, the VA examiner determined that the established diagnosis of "depression associated with removal cytoma left forearm" was an erroneous diagnosis.  Rather the correct diagnosis was of "major depressive disorder, recurrent, severe."  The examiner stated that the need for the correction was that the diagnosis of depression had not been specific.

The RO sought further clarification of the 2009 VA examiner's opinion.  In October 2010, a psychologist reviewed the July 2009 VA examination report and concluded that "the Veteran's depression is less likely than not related to his service-connected removal of cytoma from the left forearm," and that the Veteran's depression is "more likely than not related to his brain surgery and subsequent seizure disorder" which prevent him from maintaining employment, "which is depressing to him."  The psychologist also opined that the Veteran's prior brain cancer contributed to anxiety regarding having additional tumors, and this gives the Veteran the sense of a foreshortened future.  Based in this opinion, the RO proposed, and then affected, the severance of service connection.

Also added to the file since the July 2010 decision, is a March 2011 note from the Veteran's VA primary care physician who indicated that the Veteran's service-connected left arm cytoma removal resulted in loss of muscle mass.  As a truck driver, the Veteran developed increasing pain and instability within the left elbow around the site of the removed cytoma, which caused him to lose confidence in his ability to adequately control the wheel of his truck, and lead to the Veteran's loss of employment in 2006.

Again, for severance to have been proper the evidence must establish that the initial grant of service connection was clearly and unmistakably erroneous.  38 C.F.R. § 3.105(d).  In other words, the evidence must be undebatable that the Veteran did not meet the criteria for an award of service connection for the disability.  This is a much higher burden of proof than that which is necessary for simply denying a Veteran's claim for service connection.  In the latter case, all that is essentially required is that the evidence show that it is less likely than not that a Veteran meets the service connection criteria (i.e., that the preponderance of the evidence is against the service connection claim).  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In finding that severance was warranted in the February 2011 decision, the RO determined that the evidence did not support a finding that the Veteran's depression was etiologically linked to his service-connected left forearm cytoma, or removal of the cytoma.  However, it is not undebatable that this is so.  The opinion of the July 2009 VA examiner indicated that the Veteran's depression is related to his history of multiple cancerous tumors and seizures which render him unable to drive.  This history of cancers includes his non-service-connected brain and chest cancers, as well as service-connected left forearm cytoma.  Though the examiner later submitted an addendum opinion, the addendum opinion contains a double negative and is both confusing and nonspecific.  The October 2010 opinion does state unequivocally that depression is more likely than not related to his brain surgery and subsequent seizure disorder, however, the October 2010 psychologist also opined that this was because the seizure disorder affected his ability to work which was depressing to the Veteran.  Furthermore, it was noted that the history of cancerous tumors gives the Veteran the sense of a foreshortened future.

These findings must be viewed in light of the March 2011 primary care physician's opinion which stated that the Veteran's loss of forearm strength due to his service-connected left arm cytoma had caused pain and instability within the left elbow, reduced driving confidence, and caused him to stop working.  If the Veteran's left forearm contributed to the Veteran's decision to stop working, and the Veteran's feeling that he could no longer work contributed to his depression, than one must draw the conclusion that the Veteran's service-connected left forearm cytoma contributed to his depression.  Even if that were not the case, the October 2010 psychologist opined that the Veteran's history of cancerous tumors generally affected his mental state.

Based on the totality of the evidence, the Board finds that the record presents competing, competent opinions regarding the etiology of the Veteran's depression.  Accordingly, the Board finds that the high evidentiary burden of showing that the grant of service connection in July 2010 was clearly and unmistakably erroneous has not been met.  Thus, the severance was improper, and service connection for depression must be restored.


ORDER

Service connection for depression is restored.


REMAND

Entitlement to TDIU

The Veteran is seeking entitlement to TDIU based on his service-connected disabilities to include residuals of a left forearm cytoma removal.  The Veteran's employment history includes having been a truck driver, and VA treatment records from December 2006 indicate that the Veteran was instructed not to drive due to a non-service-connected seizure disorder associated with brain cancer.

On VA examination in May 2009 it was noted that residual scarring about the area of the excised left forearm cytoma resulted in difficulty bending, grasping, hugging or over-using the left forearm.  The effect on the Veteran's daily activities was moderate to severe.

A March 2011 note from a VA primary care physician indicated that the Veteran's concerns over his left arm weakness and elbow instability caused him to lack confidence in his ability to adequately control the wheel of his truck, and he therefore stopped work in 2006.

The Board recognizes that the Veteran can no longer drive due to a non-service-connected disorder, however the record is unclear whether the Veteran is additionally unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities, irrespective of the effects of non-service-connected disorders.  Accordingly the Board finds that a VA examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the claim is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination related to TDIU.  The Veteran's VA claims folder should be made available to the examiner for review in connection with the examination. 

On examination, the VA examiner should state whether, irrespective of limitations as a result of non-service-connected disorders, it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation only as a result of a service-connected disability or disabilities.

2.  After completing all indicated development above, readjudicate the claim for TDIU.  If the benefit sought on appeal remains denied, a supplemental statement of the case should be furnished to the Veteran, and he should be afforded a reasonable opportunity to respond.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


